          Case 1:19-cv-08359-VEC Document 74 Filed 01/15/21 Page 1 of 1




January 15, 2021


VIA ECF

The Honorable Valerie E. Caproni
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     Relevent Sports, LLC v. Fédération Internationale de Football Association and
               United States Soccer Federation, Inc., No. 1:19-cv-08359-VEC – Withdrawal of
               Eric M. Meiring

Dear Judge Caproni,

         I respectfully request permission for Eric M. Meiring to withdraw as counsel for Plaintiff
Relevent Sports, LLC (“Relevent”) in the above-referenced case. He represents Relevent in this
matter with Jeffrey L. Kessler, Jonathan J. Amoona, Angela A. Smedley, and myself. Mr. Meiring
left the employment of Winston & Strawn, LLP as of today.

       Winston & Strawn, LLP will continue to represent Relevent in this case. Thus, Mr.
Meiring’s withdrawal will have no material effect on the schedule in this matter, and it will not
cause prejudice to any party. In light of the foregoing, I respectfully request that the Court relieve
Mr. Meiring as counsel for Relevent and that the Court’s docket be amended to reflect his
withdrawal.


                                                              Respectfully submitted,

                                                              /s/ Adam Dale
                                                              Adam Dale
                                                              of Winston & Strawn, LLP


cc:    All Counsel of Record (via CM/ECF)
       Relevent Sports, LLC (via email)
